REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1-20 are allowed.
Claims 1, 14 and 18 are allowed over the prior art of record since the cited references taken individually or in combination fails to particularly disclose scanning for wireless connectivity to  determine that the multiple wireless enabled devices are a wireless range of the provisioning device; establishing wireless connections between the provisioning device and the multiple wireless enabled devices; and providing, via the wireless connections, credentials to each of the multiple wireless enabled devices, wherein providing the credentials causes each of the multiple wireless enabled devices to obtain a software update and configuration data for that wireless enabled device.
It is noted that the closest prior art, Pike et al. (US 20200404016, Dec. 24, 2020) shows he management system communicates with the management library of the managed devices via one or more connections, these include a primary and various backup connections, the managed devices are computing devices which communicate with each other and with devices on external networks, these devices include virtual/artificial mixed reality devices.
	It is noted that the closest prior art, Egeler et al. (US 20180122142, Mar 3, 2018), Shows an artificial reality device included within a real-world scene, artificial reality device is associated with a user who is located within real-world scene. artificial reality device is communicatively coupled, through a network, with an altricial reality provider server, which remote from artificial reality device and user in a location distinct from real-world scene.
However, Pike et al. and Egeler et al. fails to disclose or render obvious the above underlined limitations as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Iqbal Zaidi whose telephone number is (571)270-3943.  The examiner can normally be reached on M to Thu 8.a.m to 6.p.m..
If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, NGO RICKY can be reached on 571-272-3139.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/IQBAL ZAIDI/Primary Examiner, Art Unit 2464